DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2021 has been entered.

Response to Arguments
Applicant's arguments filed June 10, 2021 with respect to Claims 1 and 5 have been fully considered but they are not persuasive. 
Regarding Claim 1, Kim teaches wherein the first BS configures the UE to perform at least one of a transmission and a reception in a frequency band according to the first BC (Sections 0096, 0097, the band number (band indicator) indicates the frequency band in which the transmission and reception will be conducted).  Additionally, Takahaski teaches receiving, from the BS, a radio resource control (RRC) message, a DL control information (DCI) or a medium access control (MAC) control element (CE) configuring the UE to perform the at least one of the transmission and 
Regarding Claim 5, Murugan further teaches at least two of a multiple input multiple output (MIMO) layer, a modulation order, a subcarrier spacing (SCS), a downlink (DL) bandwidth class and an uplink (UL) bandwidth class (Section 0084, MIMO layer and UL/DL bandwidth class).  Kim, which also teaches the use of band combinations, teaches wherein the UE includes a second number in a second band combination to indicate that the second band combination is associated to a second frequency band (Sections 0096, 0097, a plurality of BCIEs can be sent thus rendering a scenario wherein a second band number (band indicator) indicating the frequency band is included in the second BCIE).  Murugan and Kim therefore teach the limitations in question.

Applicant’s arguments, see Applicants’ Remarks, filed June 10, 2021, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found reference Ahn et al. (US 2017/0237524).  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Velde et al. (US 2019/0281645) in view of Kim et al. (US 2014/0146697) and in further view of Takahaski et al. (US 2018/0139750).
Regarding Claim 1, Van Der Velde teaches a first base station (BS) for handling user equipment (UE) capabilities, comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions for: receiving a first band combination (BC) and a second BC, 
Van Der Velde does not teach indicating the first BC as an allowed BC in an allowed BC information element (IE) and transmitting a radio resource control (RRC) message, a DL control information (DCI) or a medium access control (MAC) control element (CE) to the UE to configure the UE to perform the at least one of the transmission and the reception in the first frequency band according to the first BC.
Kim, which also teaches the use of band combinations, teaches indicating the first BC as an allowed BC in an allowed BC information element (IE) (Sections 0096, 0097 the supported band combination information element (IE) is the BC information element).

Takahaski teaches receiving, from the BS, a radio resource control (RRC) message, a DL control information (DCI) or a medium access control (MAC) control element (CE) configuring the UE to perform the at least one of the transmission and the reception in the first frequency band according to the first band combination (Sections 0006, 0083, 0139, the UE will be configured for transmission in the uplink or downlink in a frequency band via RRC signaling, said configuration is based on the band combination information sent by the UE to the base station (Sections 0083, 0139), said band combination comprises at least the number of the MIMO layer, and band information (Section 0006)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Van Der Velde combination with the above features of Takahashi for the purpose of user apparatus to properly determine a bit width of uplink control information in a mobile communication system that performs carrier aggregation as taught by Takahashi.
Regarding Claim 2, The above Van Der Velde combination teaches all of the claimed limitations recited in Claim 1.  Kim further teaches wherein the allowed BC IE 
Regarding Claim 3, The above Van Der Velde combination teaches all of the claimed limitations recited in Claim 1.  Kim further teaches wherein the first BC comprises a first band number and at least one of a first uplink (UL) bandwidth class and a first downlink (DL) bandwidth class, and comprises a second band number and at least one of a second UL bandwidth class and a second DL bandwidth class; and the second BC comprises the first band number and at least one of a third UL bandwidth class and a third DL bandwidth class, and comprises the second band number and at least one of the second UL bandwidth class and the second DL bandwidth class (Sections 0096, 0097, there are a plurality of IEs thus rendering a scenario wherein there are a plurality of band numbers (band indicators) and plurality of bandwidths of serving cells thus rendering a scenario wherein there are a plurality of uplink and downlink bandwidths).

Claims 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Velde et al. (US 2019/0281645) in view of Takahaski et al. (US 2018/0139750) in view of Murugan et al. (US 2017/0367073) and in further view of Kim et al. (US 2014/0146697)
Regarding Claim 5, Van Der Velde teaches a UE for handling communication device capabilities, comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute 
Van Der Velde does not teach generating a first number in a first band combination to indicate that at least two of a multiple input multiple output (MIMO) layer, a modulation order, a subcarrier spacing (SCS), a downlink (DL) bandwidth class and an uplink (UL) bandwidth class are associated to a first frequency band; receiving, from the BS, a radio resource control (RRC) message, a DL control information (DCI) or a medium access control (MAC) control element (CE) configuring the UE to perform the at least one of the transmission and the reception in the first frequency band according to the first band combination; wherein the UE includes a second number in a second band combination to indicate that at least two of a MIMO layer, a SCS, a DL bandwidth class and an UL bandwidth class are associated to a second frequency band.
Takahaski, which also teaches the use of band combinations, teaches receiving, from the BS, a radio resource control (RRC) message, a DL control information (DCI) or a medium access control (MAC) control element (CE) configuring the UE to perform the at least one of the transmission and the reception in the first frequency band according to the first band combination (Sections 0006, 0083, 0139, the UE will be configured for transmission in the uplink or downlink in a frequency band via RRC signaling, said configuration is based on the band combination information sent by the UE to the base 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Van Der Velde combination with the above features of Takahashi for the purpose of user apparatus to properly determine a bit width of uplink control information in a mobile communication system that performs carrier aggregation as taught by Takahashi.
Murugan, which also teaches indicating combination information, teaches indicating at least two of a multiple input multiple output (MIMO) layer, a modulation order, a subcarrier spacing (SCS), a downlink (DL) bandwidth class and an uplink (UL) bandwidth class are associated to a first frequency band (Section 0084, MIMO layer and UL/DL bandwidth class, typical wireless communication systems operate in a particular frequency band therefore said bandwidth classes will be associated with a frequency band).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Van Der Velde in view of Takahashi with the above features of Murugan for the purpose of providing a more efficient use of wireless resources as taught by Murugan.
Kim, which also teaches the use of band combinations, teaches wherein the UE includes a second number in a second band combination to indicate that the second band combination is associated to a second frequency band (Sections 0096, 0097, a plurality of BCIEs can be sent thus rendering a scenario wherein a second band number (band indicator) indicating the frequency band is included in the second BCIE).

Regarding Claim 7, The above Van Der Velde combination teaches all of the claimed limitations recited in Claim 5.  The above Van Der Velde combination does not teach wherein the first band combination comprises a number of serving cells.
Kim further teaches wherein the band combination comprises a number of serving cells (Section 0097, the number and bandwidth of servicing cells).

Claims 8 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Velde et al. (US 2019/0281645) in view of Kim et al. (US 2014/0146697) in view of Takahaski et al. (US 2018/0139750) and in further view of Ahn et al. (US 2017/0237524)
Regarding Claim 8, Van Der Velde teaches a first base station (BS) for handling UE capabilities, comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute 
Van Der Velde does not teach wherein the band combination includes a number to indicate at least two of a number of a multiple input multiple output (MIMO) layer, a modulation order and a subcarrier spacing (SCS) are associated to a frequency band; and configuring the MIMO layer, the modulation order or the SCS to the UE according to the band combination, when configuring the UE to perform at least one of a transmission and a reception in the frequency band.
Kim, which also teaches the use of band combinations, teaches wherein the band combination comprises a number to indicate that the baseband capability combination is associated to a frequency band (Sections 0096, 0097, band number (band indicator) indicating the frequency band).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Van Der Velde with the above features of Kim for the purpose of enabling a UE to reliably transmit and receive data to and from an eNB, when carrier aggregation is applied as taught by Kim.  
Takahashi, which also teaches the use of band combinations, teaches the band combination comprises at least one of a number of a multiple input multiple output (MIMO) layer, a modulation order and a subcarrier spacing (SCS) (Section 0006, MIMO layer); and configuring the MIMO layer, the modulation order or the SCS to the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Van Der Velde combination with the above features of Takahashi for the purpose of user apparatus to properly determine a bit width of uplink control information in a mobile communication system that performs carrier aggregation as taught by Takahashi.
Ahn, which also teaches MIMO layers, teaches an indication of at least two of a number of a multiple input multiple output (MIMO) layer, a modulation order and a subcarrier spacing (SCS) (Section 0035, indication of both a MIMO layer and modulation order).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Van Der Velde combination with the above features of Ahn for the purpose of providing a wireless device to which a plurality of cells are configured may effectively manage a reception buffer as taught by Ahn.  The combination of Kim and Ahn teaches the band combination includes a number to indicate at least two of a number of a multiple input multiple output (MIMO) layer, a modulation order and a subcarrier spacing (SCS) are associated to a frequency band.

Regarding Claim 10, The Van Der Velde combination teaches all of the claimed limitations recited in Claim 8.  Kim further teaches configuring the UE to perform the at least one of the transmission and the reception in the frequency band according to the band combination (Sections 0096, 0097, the band number indicates the frequency band in which the transmission and reception will be conducted).
Regarding Claim 11, The above Van Der Velde combination teaches all of the claimed limitations recited in Claim 8.  Takahashi further teaches transmitting to the UE a radio resource control (RRC) message, a DL control information (DCI) or a medium access control (MAC) control element (CE) configuring the MIMO layer, the modulation order or the SCS to the UE according to the band combination (Sections 0006, 0083, 0139, the UE will be configured for transmission in the uplink or downlink in a frequency band via RRC signaling, said configuration is based on the band combination information sent by the UE to the base station (Sections 0083, 0139), said band combination comprises at least the number of the MIMO layer, and band information (Section 0006)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
June 14, 2021